Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 22, 2020

                                      No. 04-20-00426-CV

                         IN THE INTEREST D.A., JR., DECEASED

                From the 229th Judicial District Court, Jim Hogg County, Texas
                                  Trial Court No. CC-18-70
                         Honorable Baldemar Garza, Judge Presiding


                                         ORDER

        The trial court clerk filed a notification of late record on September 2, 2020, stating the
clerk’s record was complete and ready for filing, but appellant had failed to pay the clerk’s fee.
Appellant has filed proof the clerk’s fee was paid September 11, 2020; however, the clerk’s
record has not been filed.

        We order the Jim Hogg County and District Clerk, Zonia G. Morales, to file the clerk’s
record in this appeal by September 28, 2020.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court